Brown, J.
Tbis action is brought for the purpose of charging the estate of the feme defendant with the sum of $330.75 for a breach of contract in refusing to take and pay for a lot of apple trees. Tbe defendant accepted and paid for $40.00 worth of trees and refused to accept and pay for the others. Tbe following is the alleged contract or order for the trees.
Memo, of Apple Trees — Season 1907-8.
800 Delicious apple trees.
600 Stamen winesaps.
600 Grimes golden.
450 Rome Beauties.
5 Jonathan.
5 Senators.
5 Benoni.
5 Livland Raspberry.
5 Jeffries.
(Signed) Mes. J. R. Bebtolett.
Assuming for the sake of argument that the husband consented in writing to the above order, yet the contract is one that *565cannot be enforced against the feme defendant and bis Honor should have sustained the demurrer.
This is in conformity with a uniform line of decisions many in number beginning with Harris v. Jenkins, 72 N. C., 183, and ending with Bank v. Benbow, 150 N. C., 782. Reversed.